DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the claims have been withdrawn. The 35 USC 112 rejections of claims have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
In response to Applicants arguments and consultation with primary examiner a new reference has been added to the rejections, Vauchel 8985506. Vauchel teaches threaded fasteners that are accessible from inside of the conduit.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the system to prevent said nut from rotating about a radial axis of rotation of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 1 recites “a nut screwed onto the threaded stem and linked to the sleeve by a system to prevent said nut from rotating about a radial axis of rotation”. Not clear from the specification or the drawings what is the system to prevent the nut from rotating. In the instant application [0059] “the nut 88 is a barrel nut and is prevented from rotating in a supporting element 90 that is in turn linked to the outer surface of the sleeve 78”. However what prevents the nut from rotation. Does supporting element 90 have a matching interior face to that of the nut? Does one of the other devices as seen in the figures lock the nut? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 rejected under 35 U.S.C. 103 as being unpatentable over Vauchel (20110033286) in view of Vauchel (8985506; the ‘506 reference) in view of Forestier (4449607).
In regards to claim 1, Vauchel discloses an aircraft nacelle comprising: 
a conduit (Fig. 9 ref. 41) rigidly connected to an air inlet (air inlet seen in at least Fig. 4, as suggested by figures in instant application air inlet is the engine inlet),
a conduit rigidly connected to an engine (Fig. 9 ref. 9, connection to engine seen in Fig. 4),
a link between the conduit rigidly connected to the air inlet and the conduit rigidly connected to the engine (seen in Fig. 9 link between ref. 41 and ref. 9),
the link including a sleeve (ref. 15) configured to receive one end of a first conduit that is either the conduit rigidly connected to the air inlet (ref. 15 receives upper layer of ref. 41 as seen in Fig. 9) or the conduit rigidly connected to the engine,
said sleeve rigidly connected to a second conduit that is either the conduit rigidly connected to the air inlet (ref. 15 secured to ref. 9 in Fig. 9) or the conduit rigidly connected to the engine as well as linking elements (ref. 42) that link the sleeve and the first conduit and that are distributed about an entire circumference of the nacelle (Fig. 9 ref. 42 are radially around the nacelle),
While Vauchel discloses fasteners oriented in a radial direction to couple the conduits together (Fig. 9 ref. 42),
Vauchel does not expressly disclose: each linking element having, firstly, a screw with a threaded stem and a head that is accessible from the inside of the first conduit, and, secondly, a nut screwed onto the threaded stem and linked to the sleeve by a system to prevent said nut from rotating about a radial axis of rotation.
Vauchel ‘506 teaches a screw (Fig. 6 ref. 39) with a threaded stem (ref. 39 disclosed as screw accordingly threaded) and a nut (ref. 37) screwed onto stem, which is accessible from inside the conduit (Fig. 6, accessible by way of ref. 47).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Vauchel with the ‘506 reference by providing each linking element having a screw with a threaded stem and a head that is accessible from the inside of the first conduit, and a nut screwed onto the threaded stem in order to tighten or remove the fasteners as necessary for maintenance rather than having to remove the engine cowling.
Vauchel does not expressly disclose: whereby the nut is linked to a sleeve by a system to prevent said nut from rotating about a radial axis of rotation. 
Forestier teaches a system to prevent the rotation of a nut (Fig. 1 ref. 13 lock washer).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify Vauchel as combined with Forestier by providing the system of Forestier to prevent a nut from rotating in order to prevent the nut from loosening during engine operation and vibration.

In regards to claim 9, Vauchel as combined discloses the aircraft nacelle as claimed in claim 1, wherein each linking strip has an edge oriented towards the second curved conduit (Vauchel linking strip seen in Fig. 9 between ref. 15 and head of ref. 42 comprises edge towards ref. 9).

Claim 2, 3 rejected under 35 U.S.C. 103 as being unpatentable over Vauchel, ‘506 reference, Forestier as applied to claim 1 above, and further in view of Porte et al (6123170).
In regards to claim 2, Vauchel as combined discloses the aircraft nacelle as claimed in claim 1, while Vauchel discloses a recess in the first and second layers arranged in the radial direction moving away from a longitudinal axis of the engine (Fig. 9 seen at ref. 92),
but does not expressly disclose: wherein the first conduit has at least one acoustic panel (Vauchel ref. 41) comprising an acoustically resistive layer (Vauchel ref. 41), at least one honeycomb layer (as suggested in Fig. for ref. 41) and one reflective layer arranged in the radial direction moving away from a longitudinal axis of the engine and in that, for each linking element, at least the acoustically resistive layer and the honeycomb layer have a recess configured to receive the head of the linking element.
Porter teaches an engine conduit with at least one acoustic panel (ref. 20) comprising an acoustically resistive layer (ref. 26), at least one honeycomb layer (ref. 30) and one reflective layer arranged in the radial direction moving away from a longitudinal axis of the engine (ref. 28).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Vauchel with Forestier by providing conduit with at least one acoustic panel comprising an acoustically resistive layer, at least one honeycomb layer and one reflective layer arranged in the radial direction moving away from a longitudinal axis of the engine in order to provide damp sound from the engine.

In regards to claim 3, Vauchel as combined discloses the aircraft nacelle as claimed in claim 2, wherein each acoustic panel has, for each recess, a stopper linked to the acoustic panel and having a surface extending an inner surface of the acoustic panel (Forestier ref. 151, ‘506 reference ref. 47 as suggested by figures in the instatnt application).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Vauchel, ‘506 reference, Forestier, Porte as applied to claim 2 above, and further in view of Sleath et al (20130212862).
In regards to claim 4, Vauchel as combined discloses the aircraft nacelle as claimed in claim 2, wherein each recess has a peripheral rim having a section substantially identical to a section of the head of the linking element (Forestier Fig. 1 ref. 11 countersunk accordingly having a section identical to head of ref. 11), the head of the linking element having a surface extending an inner surface of the acoustic panel (Forestier ref. 11 extends an inner surface),
Vauchel does not expressly disclose: an O-ring being positioned between the linking element and the peripheral rim of the recess.
Sleath teaches an O-ring (ref. 60) positioned between a linking element (ref. 116) and peripheral recess rim for receiving a screw (Fig. 15 ref. 124).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vauchel as combined with Sleath by providing an O-ring being positioned between the linking element and the peripheral rim of the recess in order provide a secure hold for the screw.

Claim 5, 6, 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Vauchel, ‘506 reference, Forestier as applied to claim 1 above, and further in view of Porte (6328258).
In regards to claim 5, Vauchel as combined discloses the aircraft nacelle as claimed in claim 1, but does not expressly disclose: wherein the link has at least one linking strip configured to link the first conduit and the sleeve and that is arranged between the first conduit and the sleeve, each linking strip having at least one first joining zone configured to link the linking strip and the sleeve and that is offset from the first conduit in the radial direction and at least one second joining zone configured to link the linking strip and the first conduit and that is offset in the longitudinal direction in relation to the first joining zone.
Porte teaches a linking strip (Fig. 6C ref. 30) for an aircraft engine which links two conduits/sections of the engine intake (refs 17 and 15). The linking strip having a first joining zone (Fig. 6C at ref. 36 fasteners) which links a sleeve (ref. 17a). The linking strip having a second joining zone (Fig. 6C at ref. 34 fasteners) which links the sleeve to a conduit/section (ref. 15).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Vauchel as combined with Porte by providing wherein the link has at least one linking strip configured to link the first conduit and the sleeve and that is arranged between the first conduit and the sleeve, each linking strip having at least one first joining zone configured to link the linking strip and the sleeve and that is offset from the first conduit in the radial direction and at least one second joining zone configured to link the linking strip and the first conduit and that is offset in the longitudinal direction in relation to the first joining zone in order to strength the link between the conduits.

In regards to claim 6, Vauchel as combined discloses the aircraft nacelle as claimed in claim 5, wherein each linking strip is configured to deform elastically in the radial direction when in operation (Vauchel as combined discloses the claimed structure and is capable of performing the claimed limitation).

In regards to claim 7, Vauchel as combined discloses the aircraft nacelle as claimed in claim 5, wherein each linking strip has a third joining zone (Porte third zone in between refs. 34 and 36 on ref. 30) configured to link the linking strip and the first conduit (Porte as seen in Fig. 6C), the second and third joining zones being arranged on either side of the first joining zone (Porte as seen in Fig. 6C).

In regards to claim 8, Vauchel as combined discloses the aircraft nacelle as claimed in claim 5, wherein the second joining zones are arranged at the front of the nacelle in relation to the first joining zones (Vauchel location in front of nacelle seen in Fig. 1 at ref. 10a) and wherein each linking strip includes an edge oriented towards the rear of the nacelle that is free (Porte portion of ref. 30 to the right of refs. 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642